Citation Nr: 1736217	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  10-22 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left wrist disability.

2.  Entitlement to service connection for a left elbow disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for bilateral knee disability.

5.  Entitlement to service connection for right upper extremity cubital tunnel syndrome, claimed as a right arm disability, to include as secondary to service-connected right shoulder disability.

6.  Entitlement to an initial rating in excess of 10 percent for right shoulder acromioclavicular joint separation, status post distal clavicular resection.




REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1980 to February 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2008, January 2009, March 2009, and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

On his VA Form 9s, dated June 2010 and May 2014, the Veteran requested a Board hearing.  VA notified the Veteran that he was scheduled for a hearing before a member of the Board on January 4, 2017.  The Veteran failed to report for this scheduled hearing.  In March 2017, the Board remanded the claim in order to verify his current mailing address.  Research was conducted and attempts were made to reach the Veteran at multiple addresses and telephone numbers.  VA has received no communication, written or otherwise, from the Veteran pertaining to the hearing or his claims.  His benefits were suspended as of May 1, 2017, due to his disappearance.  Because the Veteran has failed to appear for his scheduled hearing without good cause and there has been no request for postponement, his request for a hearing will therefore be considered withdrawn.  38 C.F.R. § 20.704(d) (2016). 

Upon review, the record discloses that during a July 2011 VA examination, the Veteran specifically alleged that he was unemployed due to his shoulder and right hand conditions.  Notably, however, service connection is not in effect for a disorder of the right hand.  And, as will be explained in detail below, the Veteran has not established service connection for a disorder of the right upper extremity, other than the right shoulder.  Given that the Veteran has identified more than just the service-connected right shoulder condition as disability that accounts for his unemployed status, the Board is unable to ascertain whether the information of record reasonably raises an intent on the part of the Veteran to file a TDIU claim due to all of his service-connected conditions, or due exclusively to the service-connected right shoulder condition.  38 C.F.R. § 4.16 (2016); Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  As such, this matter is referred to the RO for clarification as well as any action deemed appropriate in accordance with the laws and regulations governing the filing of claims.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran's left wrist, left elbow, back, and bilateral knee conditions are not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of discharge from service.

2.  The Veteran's right upper extremity cubital tunnel syndrome is not shown to be causally or etiologically related to any disease, injury, or incident during service, and is not caused or aggravated by his service-connected right shoulder disability.

3.  The Veteran's right shoulder disability, diagnosed as acromioclavicular joint separation, constitutes dislocation of the clavicle.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left wrist sprain are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a left elbow condition are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for a low back condition are not met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2016).

4.  The criteria for service connection for a bilateral knee condition are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The criteria for service connection for a right arm condition are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6.  The criteria for an initial rating of 20 percent, but no higher, for a right shoulder disability are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5020, 5201, 5203 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The duty to notify has been met by way of November 2007, October 2008, January 2009, February 2009, and December 2010 letters to the Veteran, sent prior to the issuance of the rating decisions on appeal.  VA's General Counsel held that no further VCAA notice is required for downstream issues such as the Veteran's appeal with respect to the initially assigned rating following the original grant of service connection for his right shoulder condition.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims.  Specifically, VA has obtained the Veteran's service treatment and personnel records.  Post-service VA and private treatment records have also been obtained, as well as VA examination reports.  Lay statements of the Veteran are also associated with the record.  

The Board notes that the AOJ substantially completed all development ordered by the March 2017 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As instructed, the AOJ researched the Veteran's contact information and made multiple attempts to obtain his current mailing address.  No response was received from the Veteran in regard to these attempts made at multiple mailing addresses and telephone numbers.  The Veteran's representative was unable to provide current contact information and his benefits have been suspended due to his disappearance.  The duty to assist is not a one-way street; a claimant cannot stand idle and fail to cooperate.  Wood v. Derwinski, 1 Board. App. 190 (1991).  VA has exhausted all attempts to contact the Veteran.  Accordingly, no further action is necessary and the Board may proceed with adjudication .

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of entitlement to service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Service connection may also be granted for certain chronic diseases if manifested to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Cubital tunnel syndrome is an organic disease of the nervous system and therefore considered a qualifying chronic disease.  Degenerative arthritis is also designated as a chronic condition. 

Whether lay evidence is competent and sufficient in a particular case is an issue of fact.  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (where the condition is simple, for example, a broken leg, but not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value. 

Service connection for left wrist, left elbow, back, and bilateral knee conditions

The Veteran contends that entitlement to service connection is warranted for his left wrist, left elbow, back, and bilateral knee conditions as a result of injuries sustained during training in service.  

After careful consideration of the evidence, the Board finds that the preponderance of the evidence is against the claims.  

As an initial matter, the Board finds that the requirement of an in-service injury is met.  Service treatment records (STRs) reflect treatment in March 1980 for a right shoulder injury in basic training.  The Veteran was later treated in June 1991 for a fall during a parachute training exercise.  In various statements, the Veteran has alleged that his wrist, elbow, back, and knee injuries occurred at the same time as his shoulder injury.  Affording the Veteran the benefit of the doubt, the Board finds that the in-service element is satisfied.

Additionally, the current disability requirement has been met.  As documented by the November 2014 VA examination reports, the Veteran has current diagnoses of a chronic left wrist sprain, left elbow debridement, degenerative arthritis of the lumbar spine, and bilateral patellofemoral pain syndrome.

Thus, the inquiry turns to whether a nexus exists between the in-service injury and the Veteran's currently diagnosed left wrist, left elbow, back, and knee conditions. 

In this regard, the Board finds that the Veteran is not competent as to the etiology of his claimed conditions.  He is competent to attest to factual matters of which he has first-hand knowledge, such as experiencing pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to opine on the complex medical question of etiology of these conditions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377.  The question of causation of conditions such as degenerative arthritis involves medical subjects concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In a case such as this, where the conditions have multiple potential etiologies, lay testimony is insufficient to establish causation.  As such, the Board assigns no probative value to the Veteran's assertions.

Instead, the Board finds the objective medical evidence, including the VA examination reports, to be highly probative as to the issue of a nexus.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Regarding the left wrist, the November 2014 VA examiner noted that the Veteran did not recall when he hurt his left wrist and was very vague regarding the history, other than to say that left wrist pain existed for the past 10 years.  The report notes that the Veteran was not seen in service for his left wrist.  The examiner further noted that x-rays of the wrist were consistent with trauma, but there was no trauma in service.  After review of the claims file and physical examination of the Veteran, the examiner opined that the left wrist was less likely than not related to service; he referenced the 10 year period following service without complaint in support of this opinion.

Similarly, the November 2014 VA examiner did not find a nexus between the Veteran's left elbow condition and his service.  The Veteran described a left elbow injury in service with a chip removed surgically.  STRs do not reflect complaint or treatment related to the left elbow, nor do post-service treatment records contain any indication of surgery.  When questioned by the examiner, the Veteran could not recall where the elbow was treated surgically.  The examiner noted full range of motion and strength for the left elbow.  After noting no objective evidence of any surgery, the examiner opined that the left elbow condition was less likely than not service-related following physical examination and review of the claims file.

Likewise, the November 2014 VA examiner provided a negative nexus opinion regarding the Veteran's lumbar spine condition.  He noted the Veteran's description of a spinal injury during parachuting training in service, but further noted that STRs were silent as to complaint or treatment related to the back.  After review of the record, consideration of the Veteran's reports, and physical examination, the examiner opined that the lumbar spine condition was more likely related to post-service injuries and less likely than not related to service.

Finally, the November 2014 examiner did not find proof of causality from a service injury for the Veteran's bilateral knee conditions.  Upon inquiry, the Veteran could not recall if the parachute jumps in service ever injured his knees or whether it was rucksacking alone.  The Veteran stated only that his overall service affected his knees.  The examiner found no reliable evidence that he was never seen for his knees during service or for decades thereafter.  After review of the medical history and physical examination, the examiner opined that the pain in the Veteran's knees was less likely than not related to his service.

In summary, the available medical evidence does not include a positive medical nexus opinion relating the claimed conditions to service.  In weighing the clinical evidence of record, the Board notes that neither the Veteran's VA treatment records nor his private medical records offer any clinical discussion relating the claimed conditions to his service.  The Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Board notes that arthritis is considered by VA to be a chronic disease.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  However, there is no evidence or assertion that the Veteran developed arthritis of the lumbar spine during service or in the year after his separation from active duty.  A VA treatment record from September 1998 contained the Veteran's denial of arthritis; full range of motion was noted in all extremities except the right little finger.  Thus, application of the presumption related to chronic diseases is not warranted in this case.  See 38 C.F.R. § 3.309(a).

Competent, probative evidence reflecting a nexus between the Veteran's service and the claimed conditions is not present.  Accordingly, the Board concludes that entitlement to service connection for left wrist, left elbow, back, and bilateral knee conditions cannot be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection for right upper extremity cubital tunnel syndrome
	
The Veteran contends that entitlement to service connection is warranted for right upper extremity cubital tunnel syndrome, claimed as a right arm condition.  He asserts that the condition is caused by his service-connected right shoulder disability.

After careful consideration of the evidence, the Board finds that the preponderance of the evidence is against the claim.  

The record reflects that the Veteran has a current diagnosis of cubital tunnel syndrome in the right arm, as documented in the November 2014 VA examination.  He does not contend, and the record does not reflect that he was treated for this condition in service.  Thus, service connection is not warranted under a theory of direct entitlement.  However, service connection is in place for his right shoulder, stemming from an in-service incident.  Thus, consideration under a theory of secondary entitlement is warranted.  The inquiry therefore turns to whether a nexus exists between the Veteran's service-connected right shoulder disability and his diagnosed cubital tunnel syndrome.  

In this regard, the Veteran is competent to attest to factual matters of which he has first-hand knowledge, such as experiencing symptoms related to his right arm condition.  See Layno, 6 Vet. App. at 469; see Washington, 19 Vet. App. at 368.  However, he is not competent to opine on the complex medical question of etiology for this condition.  See Woehlaert, 21 Vet. App. 456; Kahana, 24 Vet. App. 428; see also Jandreau, 492 F.3d at 1377.  The question of causation of conditions such as cubital tunnel syndrome involves medical subjects concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In a case such as this, where a condition has multiple potential etiologies, lay testimony is insufficient to establish causation.  As such, the Board assigns no probative value to the Veteran's assertions that his right shoulder injury caused his cubital tunnel syndrome.

Furthermore, the Board finds the Veteran's statements regarding etiology to be lacking credibility.  The Board may consider interest bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desires for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  In this case, the Board finds that the Veteran's current statements concerning the causation of his cubital tunnel syndrome lack credibility as they are inconsistent with other evidence of record.  A February 2003 private treatment note described right cubital tunnel decompression and ulnar nerve transposition procedures and stated the conditions were due to a February 2001 injury.  Because the Veteran's statements regarding the onset and etiology of his right arm condition, made in connection with his pending claim for VA benefits, are inconsistent with his treatment records compiled for the purposes of obtaining medical care, the Board finds that his lay statements on this issue are not credible.  Consequently, no probative value is afforded to these statements.

Instead, the Board finds the objective medical evidence, including the collective VA examination reports, to be highly probative on the issue of a nexus.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens, 11 Vet. App. at 382.  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295; Prejean, 13 Vet. App. at 448-9.

Here, the July 2011 VA examiner reviewed the Veteran's medical history and conducted a physical examination.  He then stated that as the cubital tunnel syndrome in the right arm had its main source at the elbow, it was less likely caused by or a result of his service-connected right shoulder condition.  

The Veteran underwent further VA examination in November 2014.  He described numbness and tingling in his right hand up to his elbow on a daily basis over the previous five to six years.  When asked by the examiner how these symptoms related to his shoulder, the Veteran stated they did not.  He further stated that he did not know if the shoulder condition caused the elbow pain, but just that the elbow had been painful for the last couple of years.  The Veteran denied any treatment for the condition and reported normal strength in his hands.  After review of the claims file and physical examination of the Veteran, the examiner found no evidence of any relation between the service-connected shoulder condition and the right cubital tunnel syndrome.  He opined that the right arm condition was not secondary to the right shoulder nor aggravated by it, as there is no mechanism that causes a patient to have an elbow condition that compensates or has compression from any symptomatology of the shoulder.  

Finally, the Board notes that cubital tunnel syndrome, an organic disease of the nervous system, is considered by VA to be a chronic disease.  38 C.F.R. § 3.309(a); Walker, 708 F.3d at 1338.  However, there is no evidence or assertion that the Veteran developed cubital tunnel syndrome during service or in the year after his separation from active duty.  Private treatment records first reflect treatment in 2003, following an injury in 2001.  Thus, application of the presumption related to chronic diseases is not warranted in this case.  See 38 C.F.R. § 3.309(a).

Based upon the evidence of record, the Board concludes that entitlement to service connection for the claimed right arm condition cannot be granted.  The competent, probative evidence does not reflect a nexus between any in-service incident and the Veteran's diagnosed cubital tunnel syndrome; furthermore, the objective medical evidence rejects any causation or aggravation between the Veteran's service-connected right shoulder disability and the cubital tunnel syndrome.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  




III.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
A veteran's entire history is to be considered when making disability evaluations. See 38 C.F.R. 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the issue involves the assignment of a disability rating following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered, and separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board attempts to determine the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40  and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.

Right Shoulder Disability

The Veteran's right shoulder disability was initially granted a 10 percent rating under Diagnostic Codes 5020-5201, effective May 4, 2007.  (Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.)  He contends a higher disability rating is warranted to reflect the severity of the condition. 

Diagnostic Code 5020 is associated with synovitis and is to be rated on limitation of motion of affected parts.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 5201, a rating of 20 percent is assigned for limitation of motion at shoulder level for the major and minor upper extremities.  Limitation of shoulder motion to midway between a veteran's side and shoulder level warrants a 30 percent rating for the major upper extremity and 20 percent for the minor extremity. When there is limitation of motion to 25 degrees from a veteran's side, a maximum 40 percent rating is warranted for the major upper extremity and 30 percent for the minor extremity.  The Veteran is right-handed according to the November 2014 VA examination report.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.  The shoulder level is 90 degrees on either forward elevation or abduction.  Id.

Under Diagnostic Code 5203, a 10 percent rating is warranted for malunion of the clavicle or scapula of the major arm or nonunion of the clavicle or scapula of the major arm without loose movement. A 20 percent rating requires a nonunion of the clavicle or scapula of the major arm with loose movement or dislocation of the clavicle or scapula of the major arm.  38 C.F.R. § 4.71a.

Turning to the evidence of record, the Veteran initially underwent VA examination in conjunction with his right shoulder disability in July 2008.  Active and passive ranges of motion were measured from 0 to 160 degrees of forward flexion and abduction and 50 degrees of internal and external rotation with pain at those endpoints.  There was no subluxation or shoulder girdle atrophy; no deltoid tenderness or scapular tenderness was noted.  X-rays of the shoulder were normal.  The examiner stated that flare-ups would not be expected.  Following physical examination of the Veteran, the examiner diagnosed acromioclavicular joint separation of the right shoulder, status post-distal clavicular resection.  

A second VA examination was conducted in June 2010.  The Veteran described physical therapy and pain medication as treatment for his right shoulder.  Symptoms of deformity, pain, stiffness, and weakness were denied.  Likewise, episodes of dislocation, subluxation, or locking were denied.  No flare-ups were reported.  Active ranges of motion were measured from 0 to 180 degrees of forward flexion and abduction and 90 degrees of internal and external rotation.  No objective evidence of pain with active motion was noted.  A February 2009 x-ray was reviewed, revealing a surgically absent distal clavicle with an otherwise normal shoulder.  The examiner stated that the right shoulder condition should not impact the Veteran's usual daily or occupational duties; he described the condition as stable.

The most recent VA examination in conjunction with the claim was completed in November 2014.  The Veteran reported pain and limited range of motion when doing things overhead.  He denied mechanical locking, dislocations, or locking, but stated that it hurt to push on top of the shoulder or to sleep on it.  He was noted to have the ability to lift or carry with his right arm.  He reported flare-ups following lifting or carrying, resulting in sharp pain for an hour.  Daily flare-ups with mild to moderate severity lasting one to three hours were also reported.  Active ranges of motion were measured from 0 to 160 degrees of forward flexion and abduction and 90 degrees of internal and external rotation.  Objectively, the examiner noted that resistance caused pain in all planes at the acromioclavicular joint but the Veteran was able to push through with normal strength; the pain did not limit him at 160 degrees of flexion and abduction.  Pain with weight-bearing was also noted.  No atrophy or ankylosis was present.  The examiner denoted dislocation of the acromioclavicular joint with tenderness upon palpitation.  Ultimately, following review of the claims file and physical examination of the Veteran, the examiner opined that the right shoulder condition was stable and not a limiting factor in the Veteran's daily activities including carrying sleeping bags and his packs.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's right shoulder condition is currently rated utilizing Diagnostic Code 5201, based upon limitation of motion.  In order to obtain a rating of 20 percent or higher under this Diagnostic Code, the evidence must show that his right arm is limited in motion at the shoulder level or worse.  However, the evidence reflects that the Veteran is indeed able to rotate in both flexion and abduction to at least 160 degrees in active and passive motion.  Thus, a rating in excess of 10 percent is not warranted under this Diagnostic Code.

The Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment approximating the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Here, there is no demonstrated functional impairment as noted by the June 2010 and November 2014 VA examiners.  Thus, an increased evaluation under Diagnostic Code 5201 is not warranted on the basis of functional loss due to pain or weakness in this case.

However, additional rating criteria are available for the shoulders.  The evidence of record does not show ankylosis; impairment of the humerus such as recurrent dislocation at the scapulohumeral joint or malunion; fibrous union or nonunion of the humerus; thus, Diagnostic Codes 5200 and 5202 are not applicable.  

Impairment of the clavicle or scapula is present, per the collective examination reports.  Specifically, the examiners noted acromioclavicular joint separation, also described as dislocation of the acromioclavicular joint.  Accordingly, a 20 percent evaluation under Diagnostic Code 5203 is warranted.  This is the highest rating  available under this Diagnostic Code. 

In summary, the Board finds that an initial rating of 20 percent, but no higher, is warranted for the Veteran's right shoulder disability under Diagnostic Code 5203 due to the dislocation of the acromioclavicular joint.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a left wrist disability is denied.

Entitlement to service connection for a left elbow disability is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for bilateral knee disability is denied.

Entitlement to service connection for right upper extremity cubital tunnel syndrome, claimed as a right arm disability, to include as secondary to service-connected right shoulder disability, is denied.

Entitlement to an initial rating of 20 percent, but no higher, for right shoulder acromioclavicular joint separation, status post distal clavicular resection, is granted subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


